—Appeals from decisions of the Workers’ Compensation Board, filed August 13, 1976, March 29, 1977 and June 3, 1977, which found appellants to be claimant’s employer, excused claimant’s failure to give timely written notice and made an award. The board found "based upon the credible evidence and testimony in the record, that the claimant was employed by Stanley Wyllins and Stanley Razmus and that the claimant’s failure to give timely written notice is excused because, as per the claimant’s unrefuted testimony, the employer had knowledge of the injury and since she received prompt and proper medical attention, the employer was not prejudiced.” While there is substantial evidence to support these findings, the board did not determine whether claimant’s failure to file her claim within two years of the accident, as required by section 28 of the Workers’ Compensation Law, should be excused by virtue of an advance payment by her employer. Consequently, we must remit the case for a determination of this issue. Decisions reversed, with costs to appellants against the Workers’ Compensation Board, and *763matter remitted for further proceedings not inconsistent herewith. Greenblott, J. P., Sweeney, Kane, Larkin and Herlihy, JJ., concur.